Exhibit 10.1

SECOND AMENDMENT TO OMNIBUS AGREEMENT

This SECOND AMENDMENT TO OMNIBUS AGREEMENT (this “Amendment”), dated as of
January 30, 2019, by and among LANDMARK DIVIDEND LLC, a Delaware limited
liability company (“Landmark”), LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware
limited partnership (the “Partnership”), and LANDMARK INFRASTRUCTURE PARTNERS GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner” and collectively, the “Parties”), to the
Omnibus Agreement, dated as of November 19, 2014, as amended by that certain
First Amendment to Omnibus Agreement, dated as of August 1, 2016, (the “Omnibus
Agreement”), by and among Landmark, the Partnership, the General Partner and the
other parties thereto.

R E C I T A L S

WHEREAS, the Omnibus Agreement currently provides that the Partnership Group
shall reimburse the Landmark Entities for all costs and expenses allocated to
the Partnership Group in accordance with the provisions therein, subject to the
G&A Limit during the Limit Period;

WHEREAS, the Parties wish to extend the Limit Period by an additional two years;

WHEREAS, LMRK ISSUER CO. LLC, a Delaware limited liability company (the “2016
Securitization Issuer”), LD ACQUISITION COMPANY 8 LLC, a Delaware limited
liability company (“LDAC 8”), LD ACQUISITION COMPANY 9 LLC, a Delaware limited
liability company (“LDAC 9”), LD ACQUISITION COMPANY 10 LLC, a Delaware limited
liability company (together with LDAC 8 and LDAC 9, the “2016 Original
Securitization Subsidiaries” and, together with any other Asset Entity (as
defined in the 2016 Indenture) that becomes party thereto, the “2016
Securitization Subsidiaries” and, together with the 2016 Securitization Issuer,
the “2016 Securitization Obligors”) and Deutsche Bank Trust Company Americas, as
indenture trustee (the “2016 Indenture Trustee”), entered into that certain
Indenture, dated as of June 16, 2016 (as amended, supplemented or otherwise
modified, the “2016 Indenture”);

WHEREAS, LMRK GUARANTOR CO. LLC, a Delaware limited liability company (the “2016
Securitization Guarantor”), entered into that certain Guarantee and Security
Agreement, dated as of June 16, 2016 (as amended, supplemented or otherwise
modified, the “2016 Security Agreement”), pursuant to which the 2016
Securitization Guarantor guarantees certain payment obligations under the 2016
Indenture and the other Transaction Documents (as defined in the 2016 Indenture)
and pledges its equity interest in the 2016 Securitization Issuer as security
for those payments;

WHEREAS, the General Partner has entered into that certain Management Agreement,
dated as of June 16, 2016 (as amended, supplemented or otherwise modified, the
“2016 Securitization Management Agreement”), by and among the General Partner,
as manager, the 2016 Original Securitization Subsidiaries and the 2016
Securitization Issuer to evidence their understanding, as more fully set forth
therein, with respect to which the General Partner (or its delegates or assigns)
will perform, on behalf of the 2016 Securitization Obligors, those functions
reasonably necessary to maintain, manage and administer certain assets owned by
such 2016 Securitization Obligors;



--------------------------------------------------------------------------------

WHEREAS, LMRK ISSUER CO. 2 LLC, a Delaware limited liability company (the “2017
Securitization Issuer”), LMRK Propco LLC, a Delaware limited liability company
(“Propco”), LD Tall Wall III LLC, a Delaware limited liability company (together
with Propco, the “2017 Original Securitization Subsidiaries” and, together with
any other Asset Entity (as defined in the 2017 Indenture) that becomes party
thereto, the “2017 Securitization Subsidiaries” and, together with the 2017
Securitization Issuer, the “2017 Securitization Obligors”) and Wilmington Trust,
National Association, as indenture trustee (“Wilmington”), entered into that
certain Indenture, dated as of November 30, 2017 (as amended, supplemented or
otherwise modified, the “2017 Indenture”);

WHEREAS, LMRK GUARANTOR CO. 2 LLC, a Delaware limited liability company (the
“2017 Securitization Guarantor”), entered into that certain Guarantee and
Security Agreement, dated as of November 30, 2017 (as amended, supplemented or
otherwise modified, the “2017 Security Agreement”), pursuant to which the 2017
Securitization Guarantor guarantees certain payment obligations under the 2017
Indenture and the other Transaction Documents (as defined in the 2017 Indenture)
and pledges its equity interest in the 2017 Securitization Issuer as security
for those payments;

WHEREAS, the General Partner has entered into that certain Management Agreement,
dated as of November 30, 2017 (as amended, supplemented or otherwise modified,
the “2017 Securitization Management Agreement”), by and among the General
Partner, as manager, the 2017 Securitization Issuer and the 2017 Original
Securitization Subsidiaries to evidence their understanding, as more fully set
forth therein, with respect to which the General Partner (or its delegates or
assigns) will perform, on behalf of the 2017 Securitization Obligors, those
functions reasonably necessary to maintain, manage and administer certain assets
owned by such 2017 Securitization Obligors;

WHEREAS, LMRK ISSUER CO III LLC, a Delaware limited liability company (the “2018
Securitization Issuer”), LMRK PropCo 3 LLC, a Delaware limited liability company
(the “2018 Original Securitization Subsidiary” and, together with any other
Asset Entity (as defined in the 2018 Indenture) that becomes party thereto, the
“2018 Securitization Subsidiaries” and, together with the 2018 Securitization
Issuer, the “2018 Securitization Obligors”) and Wilmington, as indenture
trustee, entered into that certain Indenture, dated as of June 6, 2018 (as
amended, supplemented or otherwise modified, the “2018 Indenture”);

WHEREAS, LMRK GUARANTOR CO III LLC, a Delaware limited liability company (the
“2018 Securitization Guarantor”), entered into that certain Guarantee and
Security Agreement, dated as of June 6, 2018 (as amended, supplemented or
otherwise modified, the “2018 Security Agreement”), pursuant to which the 2018
Securitization Guarantor guarantees certain payment obligations under the 2018
Indenture and the other Transaction Documents (as defined in the 2018 Indenture)
and pledges its equity interest in the 2018 Securitization Issuer as security
for those payments;

WHEREAS, the General Partner has entered into that certain Management Agreement,
dated as of June 6, 2018 (as amended, supplemented or otherwise modified, the
“2018 Securitization Management Agreement”), by and among the General Partner,
as manager, the 2018 Securitization Issuer and the 2018 Original Securitization
Subsidiary to evidence their

 

2



--------------------------------------------------------------------------------

understanding, as more fully set forth therein, with respect to which the
General Partner (or its delegates or assigns) will perform, on behalf of the
2018 Securitization Obligors, those functions reasonably necessary to maintain,
manage and administer certain assets owned by such 2018 Securitization Obligors;
and

WHEREAS, the Parties desire to amend the Omnibus Agreement to (i) give effect to
the Securitization Transactions (as defined herein) and (ii) to extend the Limit
Period.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

A G R E E M E N T S

SECTION 1.    Defined Terms. Capitalized terms used and not otherwise defined
herein (including the preamble and recitals hereto) shall have the meanings
specified in the Omnibus Agreement, as amended hereby.

SECTION 2.    Amendments.

(a)        Section 1.01 is hereby amended by deleting clauses (d), (w), (z) and
(jj) in their entirety and replacing such clauses with the following in their
proper alphabetical order:

“(w) “Landmark Entities” means Landmark and any Person Controlled, directly or
indirectly, by Landmark other than (i) the General Partner, (ii) a Partnership
Group Member or (iii) any of the Securitization Parties; and “Landmark Entity”
means any of the Landmark Entities.”

“(z) “Limit Period” means the period commencing on the Effective Date and ending
on the earlier of: (i) the date on which the Partnership Group’s consolidated
revenue for the immediately preceding four consecutive fiscal quarters (in the
aggregate) exceeds $120,000,000 and (ii) the seventh anniversary of the
Effective Date.”

“(jj) “Partnership Group” means the Partnership and any of its Subsidiaries,
treated as a single consolidated entity, and for Section 3.01(a),
Section 3.01(b), Section 3.02, Section 3.03, Section 3.05, Section 3.06, Article
VI, Article VII and Article IX, including the Securitization Parties, but for
all other sections of the Omnibus Agreement, excluding the Securitization
Parties.”

(b)        Section 1.01 is hereby amended by adding the following definitions of
“OpCo Subsidiary,” “Partnership Agreement,” “Securitization Assets,”
“Securitization Management Agreements,” “Securitization Parties” and
“Securitization Transaction” in their proper alphabetic order:

“(gg) “OpCo Subsidiary” means any current or future Subsidiary of Landmark
Infrastructure Operating Company LLC, a Delaware limited liability company and
wholly-owned Subsidiary of the Partnership.”

 

3



--------------------------------------------------------------------------------

“(hh) “Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 2, 2018, as may be
amended, supplemented or restated from time to time.”

“(aaa) “Securitization Assets” means all easements, lease assignments, fee
simple properties, receivables agreements and other assets, or portions thereof,
owned by any OpCo Subsidiary and used to secure notes issued pursuant to a
Securitization Transaction.”

“(bbb) “Securitization Management Agreements” means, collectively,(i) that
certain Management Agreement, dated as of June 16, 2016, by and among the
General Partner, LMRK Issuer Co. LLC, a Delaware limited liability company, LD
Acquisition Company 8 LLC, a Delaware limited liability company, LD Acquisition
Company 9 LLC, a Delaware limited liability company, and LD Acquisition Company
10 LLC, a Delaware limited liability company, (ii) that certain Management
Agreement, dated as of November 30, 2017, by and among the General Partner, LMRK
Issuer Co. 2 LLC, a Delaware limited liability company, LMRK PropCo LLC, a
Delaware limited liability company, and LD Tall Wall III LLC, a Delaware limited
liability company, (iii) that certain Management Agreement, dated as of June 6,
2018, by and among the General Partner, LMRK Issuer Co III LLC, a Delaware
limited liability company, and LMRK PropCo 3 LLC, a Delaware limited liability
company, and (iv) any management agreement by and among the General Partner and
any OpCo Subsidiary entered into in connection with a Securitization
Transaction.”

“(ccc) “Securitization Parties” means, collectively, (i) LMRK Guarantor Co. LLC,
a Delaware limited liability company, LMRK Issuer Co. LLC, a Delaware limited
liability company, LD Acquisition Company 8 LLC, a Delaware limited liability
company, LD Acquisition Company 9 LLC, a Delaware limited liability company, LD
Acquisition Company 10 LLC, a Delaware limited liability company, and any
additional entity that becomes a party to that certain Indenture, dated as of
June 16, 2016, as an Asset Entity pursuant to the terms thereof, (ii) LMRK
Guarantor Co. 2 LLC, a Delaware limited liability company, LMRK Issuer Co. 2
LLC, a Delaware limited liability company, LMRK PropCo LLC, a Delaware limited
liability company, LD Tall Wall III LLC, a Delaware limited liability company,
and any additional entity that becomes a party to that certain Indenture, dated
as of November 30, 2017, as an Asset Entity pursuant to the terms thereof,
(iii) LMRK Guarantor Co III LLC, a Delaware limited liability company, LMRK
Issuer Co III LLC, a Delaware limited liability company, LMRK PropCo 3 LLC, a
Delaware limited liability company, and any additional entity that becomes a
party to that certain Indenture, dated as of June 6, 2018, as an Asset Entity
pursuant to the terms thereof, and (iv) any of other OpCo Subsidiary that enters
into a Securitization Transaction.”

“(ddd) “Securitization Transaction” means any transaction pursuant to which an
OpCo Subsidiary issues notes pursuant to an indenture whereby the notes are
secured and payable solely from the assets of such OpCo Subsidiary and cash flow
generated by a portfolio of real property interests leased to companies in
certain industries.”

(c)        Section 3.04 is hereby amended by replacing Section 3.04 in its
entirety with the following:

 

4



--------------------------------------------------------------------------------

“Section 3.04 Additional Indemnification by the Partnership Group. In addition
to and not in limitation of the indemnification provided under Section 3.01(c)
(but subject to the provisions of this Section 3.04), the Partnership Group
shall indemnify, defend, and hold harmless the Landmark Entities from and
against any Losses suffered or incurred by the Landmark Entities, or any of
them, by reason of or arising out of events and conditions associated with the
ownership or operation of the Assets and occurring after the Effective Date
(other than Covered Environmental Losses which are provided for under
Section 3.01(c)), unless such indemnification would not be permitted under the
Partnership Agreement by reason of one of the provisos contained in
Section 7.7(a) of the Partnership Agreement.”

(d)        Section 4.01 is hereby amended by replacing Section 4.01(d) in its
entirety with the following and adding the following Section 4.01(g):

“(d) Notwithstanding Section 4.01(c), until the expiration of the Limit Period,
the maximum amount for which the Partnership will be obligated to reimburse the
Landmark Entities pursuant to Sections 4.01(a), (b) and (c) for the provision of
Services during any particular calendar quarter shall not exceed the 3% of the
Partnership Group’s consolidated revenue during the current calendar quarter
(the “G&A Limit”); provided, however that the Services set forth on Schedule III
attached hereto shall not be subject to the G&A Limit and reimbursement of such
services shall not reduce the G&A Limit. The G&A Limit shall be reduced by any
costs incurred directly by the Partnership Group during the applicable period
for Services set forth on Schedule II.”

“(g) Notwithstanding anything to the contrary, for as long as the General
Partner is a party to, and receives fees, expenses and other amounts under, the
Securitization Management Agreements or any other similar arrangement, the
Partnership shall be entitled to full reimbursement of all fees, expenses or
other amounts paid by any of the Securitization Parties to the General Partner,
and such reimbursement shall not be limited by any other provision herein,
including the Limit Period or the G&A Limit.”

SECTION 3.    Amendment and Ratification. Except as expressly amended by this
Amendment, the Omnibus Agreement shall remain in full force and effect. In the
event that any provision of this Amendment conflicts with any provision of the
Omnibus Agreement, the terms of this Amendment shall control. No term or
provision of this Amendment may be amended, waived or modified unless such
amendment, waiver or modification is in writing and signed by each of the
parties hereto.

SECTION 4.    Applicable Law. Regardless of the place of contracting, place(s)
of performance or otherwise, this Amendment and all amendments, modifications,
alterations or supplements hereto, shall be governed and interpreted in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law or any other principle that might apply the law
of another jurisdiction.

SECTION 5.    Headings. The headings of this Amendment have been inserted only
for convenience to facilitate reference and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Amendment or any
provision hereof.

 

5



--------------------------------------------------------------------------------

SECTION 6.    Counterparts; Multiple Originals. This Amendment may be executed
in any number of counterparts, all of which together shall constitute one
agreement binding each of the Parties. Each of the Parties may sign any number
of copies of this Amendment. Each signed copy shall be deemed to be an original,
and all of them together shall represent one and the same agreement.

[Remainder of Page Intentionally Blank; Signature Page Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landmark, the Partnership and the General Partner have
signed this Agreement as of the Effective Date.

 

LANDMARK DIVIDEND LLC By:   /s/ Josef Bobek   Name:  Josef Bobek  
Title:    Authorized Signatory

 

LANDMARK INFRASTRUCTURE PARTNERS LP By:   Landmark Infrastructure Partners GP
LLC, its general partner By:   /s/ George P. Doyle   Name:  George P. Doyle  
Title:    Chief Financial Officer and Treasurer

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC By:   /s/ George P. Doyle  
Name:  George P. Doyle   Title:    Chief Financial Officer and Treasurer

 

[Signature Page to Second Amendment to Omnibus Agreement]